Citation Nr: 0816023	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for course work in November 2005 at 
Dispute Resolution Center.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
January 2005, when he retired.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran was enrolled in a 40-hour Basic Mediation 
course at the Dispute Resolution Center in November 2005.  

2.  At the time the veteran applied for education benefits in 
November 2005, the Dispute Resolution Center was not approved 
for Chapter 30 educational benefits by the State Approving 
Agency as a VA-approved institution.


CONCLUSION OF LAW

Payment is not warranted for enrollment in November 2005 at 
the Dispute Resolution Center.  38 U.S.C.A. §§ 3002, 3014, 
3034, 3452, 3672 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
21.7020, 21.7070, 21.7120, 21.7122, 21.7222 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  Specifically, it has been held not to apply 
to claims that, as in this case, turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part.  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b) (23).

However, VA will not pay educational assistance for an 
enrollment in any course that has not been approved by a 
State approving agency or by the VA when that agency acts as 
a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 
C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.

In this case, an application for educational assistance 
benefits was received from the veteran for a course he had 
completed in November 2005, a 40-hour Basic Mediation course 
at the Dispute Resolution Center in Austin, Texas.  However, 
the law precludes reimbursement for the course in question.  
Even though the educational institution was generally 
approved by the State Approving Agency, the course the 
veteran completed was only approved for Chapter 31 
(vocational rehabilitation) benefits, not Chapter 30 
benefits.  Thus, payment may not be made for the veteran's 
enrollment at the Dispute Resolution Center.  Where the law 
is dispositive, the claim must be denied because of the 
absence of legal merit or legal basis for allowance of the 
appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has asserted in his February 2006 notice of 
disagreement, and essentially reiterated in his April 2006 
substantive appeal, that it was unfair for VA to "forc[e] me 
to convince the school or course sponsor to seek VA approval 
in order to receive reimbursement" was "unfair and 
burdensome."  However, the pertinent regulations require 
that both the institution and the course of study be approved 
prior to a claimant's enrollment.  See 38 C.F.R. §§ 21.7122 
(a).  Thus, despite the compelling arguments the veteran has 
presented (that the Basic Mediation course is a legal 
requirement for Texas-licensed attorneys to officially act as 
mediators, and that procurement of VA approval of said course 
would be uncomplicated), the Board regrettably has no 
authority to make an exception in this case.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis).

Notwithstanding the above, it is noted that the veteran's 
delimiting date is February 1, 2015.  Thus, he may apply for 
educational benefits at an approved institution in the 
future.  Moreover, he has the option to request equitable 
relief pursuant to 38 U.S.C.A. § 503 (West 2002) for payment 
of those courses he has already completed.  However, such an 
application must be made separately from the issue currently 
on appeal; a grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, and is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 2 
Vet. App. 303 (1992).






ORDER

Payment for enrollment in the November 2005 Basic Mediation 
Course at the Dispute Resolution Center is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


